
	

113 HR 2709 IH: To extend the Generalized System of Preferences.
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2709
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Camp (for
			 himself, Mr. Levin,
			 Mr. Nunes, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend the Generalized System of
		  Preferences.
	
	
		1.Extension of Generalized
			 System of PreferencesSection
			 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking
			 July 31, 2013 and inserting September 30, 2015.
		
